Citation Nr: 1108587	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  99-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for a right knee disability prior to August 23, 2001.

2.  Entitlement to compensable percent rating for a right knee disability, effective August 23, 2001.  

3.  Entitlement to a compensable rating for a left knee disability prior to August 23, 2001.

4.  Entitlement to a compensable rating for a left knee disability effective August 23, 2001.  

5.  Entitlement to an increased rating for migraine headaches, rated 30 percent disabling prior to June 9, 2005 and 50 percent disabling thereafter.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to November 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1999, October 1999, and January 2000 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the March 1999 rating decision, the RO denied a TDIU, proposed reducing the 20 percent rating for chondromalacia of the right knee to 0 percent, and proposed reducing the 10 percent rating for patellofemoral dysfunction of the left knee to 0 percent.  In the October 1999 rating decision the RO reduced the ratings for chondromalacia of the right knee and patellofemoral dysfunction of the left knee to 0 percent, each, effective January 1, 2000.  In the January 2000 rating decision, the RO continued a 30 percent rating for headaches.  

In July 1999, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In March 2001 and September 2009, the Veteran testified before the undersigned Veterans Law Judge in Washington, DC.  Transcripts of those hearings are also of record.  

In December 2003, the Board denied entitlement to restoration of a 20 percent rating for chondromalacia of the right knee and a 10 percent rating for patellofemoral dysfunction of the left knee, denied entitlement to compensable ratings for these disabilities, and remanded the claims for an increased rating for migraine headaches and a TDIU for further development.  By Order in March 2006, the United States Court of Appeals for Veterans Claims (Court) set aside the December 2003 Board decision, and remanded the claims for restoration of the prior ratings, and increased ratings, for the right and left knee disabilities, for additional development.  In July 2007, the Board remanded these claims for further development.  

The Board notes that, in February 2000, the Veteran filed a notice of disagreement with the denial of an increased rating for his service-connected headaches.  In a March 2009 rating decision, the Appeals Management Center (AMC) granted a 50 percent rating for migraine headaches, effective June 9, 2005.  In that rating decision, the AMC indicated that, as a 50 percent rating is the maximum possible evaluation for that disability, the rating decision constituted a total grant of benefits sought regarding that issue.  While the AMC is correct in that the rating assigned in the March 2009 rating decision is the maximum schedular rating available for migraine headaches, in his March 2000 VA Form 646 (Statement of Accredited Representative in Appealed Case) and during the March 2001 hearing, the Veteran's representative specifically asserted that the Veteran is entitled to extra-schedular rating pursuant to 38 C.F.R. § 3.321(b).  Moreover, as noted above, the appeal in regard to this matter stems from a January 2000 rating decision.  Despite the increased rating granted in March 2009, the Veteran has not been awarded the maximum benefit allowed, for the entire period of the appeal.  As a result, he is presumed to be seeking the maximum possible evaluation for the entire period and his claim for an increased rating remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In October 2009, the Board denied restoration of a 20 percent rating for chondromalacia of the right knee and a 10 percent rating for patellofemoral dysfunction of the left knee.  The claims for increased ratings for the right and left knee disabilities and migraine headaches and the claim for a TDIU were remanded for further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to August 23, 2001, the right knee disability was manifested by complaints of pain with full range of motion, and no objective evidence of recurrent subluxation, lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; there was no X-ray evidence of arthritis.  

3.  Since August 23, 2001, the right knee disability has been manifested by radiological evidence of degenerative changes, with evidence of painful motion; flexion has been limited to no less than 90 degrees and extension has been limited to no less than 10 degrees; there has been no objective evidence of recurrent subluxation, lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

4.  Prior to August 23, 2001, the left knee disability was manifested by complaints of pain with no objective evidence of limitation of flexion or extension, recurrent subluxation, lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; there was no X-ray evidence of arthritis.  

5.  Since August 23, 2001, the left knee disability has been manifested by radiological evidence of degenerative changes, with evidence of painful motion; there has been no evidence of flexion limited to 30 degrees or extension limited to 15 degrees; there has been no objective evidence of recurrent subluxation, lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

6.  Prior to June 9, 2005, migraine headaches were manifested by very frequent attacks, with no evidence that such attacks were completely prostrating and prolonged and productive of severe economic inadaptability.  

7.  Since June 9, 2005, migraine headaches have been manifested by very frequent attacks in an unexceptional disability picture.  

8.  Since his claim for a TDIU, the Veteran's service-connected disabilities have not included a single disability rated 40 percent or higher with a combined rating of 70 percent.

9.  The Veteran's service-connected disabilities are not shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the right knee disability, prior to August 23, 2001, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).  

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for the right knee disability are met, effective August 23, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).  

3.  The criteria for a compensable rating for the left knee disability, prior to August 23, 2001, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).  

4.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no higher, for the left knee disability are met, effective August 23, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2010).  

5.  The criteria for a rating in excess of 30 percent for migraine headaches, prior to June 9, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a Diagnostic Code 8100 (2010).  

6.  The criteria for a rating in excess of 50 percent for migraine headaches, from June 9, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a Diagnostic Code 8100 (2010).  

7.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.25, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  In this case, the Veteran's claim for increased rating of his knee disabilities was received in December 1998, his claim for a TDIU was received in February 1999, and his claim for an increased rating for migraine headaches was received in January 1999.  Thereafter, he was notified of the general provisions of the VCAA by the RO and the AMC in correspondence dated in August 2007, December 2009, and May 2010. These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in November 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the August 2007, December 2009, and May 2010 letters.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His VA and private treatment records, VA vocational rehabilitation records, and Social Security Administration (SSA) records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to assess the current nature of his disabilities.

The Board notes that, during the September 2009 hearing, the Veteran argued that the August 2001 VA examination of the knees was not appropriate for rating purposes, because the examination took approximately two minutes and the examiner did not use a goniometer.  The Veteran's representative argued that the use of a goniometer was required by 38 C.F.R. § 4.46.  The Veteran acknowledged that the examiner asked him to stand, walk forwards and backwards, asked him to squat, moved the knees, and asked him questions.  The Board finds that the August 2001 VA examination was adequate.  While the Veteran is competent to report that a goniometer was not used, and, pursuant to 38 C.F.R. § 4.46, the use of a goniometer in the measurement of limitation of motion is indispensible in VA examinations, there is no evidence that the examiner did not properly measure the Veteran's range of motion.  In this regard, there is no indication that the Veteran had any limitation of motion on VA examination; rather, the Veteran had full range of motion (from 0 to 140 degrees) in each knee.  As such, there was no limitation of motion for the examiner to measure using a goniometer.  While the examiner noted that range of motion testing of the right knee revealed complaints of pain from 120 to 130 degrees, as will be discussed below, even considering this complaint of pain, the criteria for an increased rating are not met.  In any event, the Veteran's knee disabilities were subsequently evaluated during VA examinations in October 2008 and August 2010.  

The Board has also considered the fact that, in October 2009, the Board noted that, during the September 2009 hearing, the Veteran testified that he received a physical examination for his CDL (commercial driver's license) from his former employer, Werner Enterprises, in 2004.  The Board remanded the claims, in part, to obtain a copy of this examination report from the health care provider who performed the examination, or the Veteran's employer of record at the time of the required examination, or the Department of Motor Vehicles for the State of Michigan, whichever entity that possessed a complete copy of the physical examination form.  The AMC requested copies of the Veteran's treatment records form Werner Enterprises in March and May 2010.  In May 2010, Werner Enterprises submitted records; however, these did not include a physical examination for a CDL.  In any event, a copy of an April 2005 examination report for a CDL was included in the Veteran's VA vocational rehabilitation records.  Accordingly, no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Law and Regulations - Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Here, the RO has already staged the ratings for the Veteran's migraine headaches; the following analysis is therefore undertaken with consideration of the possibility of further staged rating.

The rating schedule authorizes the assignment of a noncompensable rating in every instance in which the rating schedule does not provide such a rating and the requirement(s) for a compensable rating is/are not met.  38 C.F.R. § 4.31.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.).  

Factual Background and Analysis

Knees

The Veteran is in receipt of a noncompensable rating for each of his knee disabilities, from January 1, 2000.  

The following rating criteria are applicable in evaluating the Veteran's service-connected knee disabilities.

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

5258
Cartilage, semilunar, dislocated, with frequent episodes of "locking,"  
pain, and effusion into the joint
20
38 C.F.R. § 4.71, Diagnostic Code 5258 (2010).  
5259
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).


38 C.F.R. § 4.71, Plate II (2010)

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In VAOPGCPREC 9-98, the VA General Counsel addressed the applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59 in rating arthritis.  The General Counsel pointed out that 38 C.F.R. § 4.40, which concerns functional loss due to pain, does not require a separate rating for pain, but requires that the impact of pain must be considered in making a rating determination.  Also, 38 C.F.R. § 4.45 states that pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are relevant considerations for determination of joint disability as are incoordination and excess fatigability.  Further, 38 C.F.R. § 4.59 contemplates at least the minimum compensable rating for painful motion with joint or periarticular pathology.  Citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the General Counsel stated that even if the claimant technically has full range of motion, but the motion is inhibited by pain, a compensable rating for arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would be available.  VAOPGCPREC 9-98.  

The VA General Counsel has also held that a veteran who has arthritis and instability in his knees may receive separate ratings under DCs 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  The VA General Counsel subsequently held  that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 

VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

In a March 2000 statement submitted with his VA Form 646, the Veteran's representative indicated that the Veteran experienced constant pain, limitation of motion, lateral instability, and swelling in the right knee.  He added that the Veteran was unable to do any kind of hard work because of his knee disabilities.  During the March 2001 hearing, the Veteran described pain in his knees.  

Records of VA treatment dated from January 2000 to August 2010 reflect complaints regarding and treatment for the knees.  In May 2000, the Veteran presented for pain control in regard to his knees.  The pertinent impression was degenerative joint disease of knee.  During treatment in September 2000, the Veteran denied giving way of the knees.  On examination, there was no effusion, ligament instability, or objective findings regarding the knees.  X-ray and MRI were described as normal.  In December 2000, there was minimal tenderness on the medial side of the right knee, with no swelling or effusion, and full range of motion.  

On VA joints examination in August 2001, the Veteran complained of constant pain and aching in his right knee and occasional sharp pain in his left knee, if he stepped awkwardly.  He stated that his right knee sometimes gave out, for which he used a brace.  On examination, the Veteran did not appear to be in any pain, although he walked with a limp favoring his right knee.  There was very mild varus deformity of 10 degrees bilaterally.  There was no effusion or swelling in either knee.  In regard to the right knee, apprehension, McMurray, drawer, and pivot shift tests were negative.  Right knee range of motion was from 0 to 140 degrees without pain, but, the Veteran then complained of pain from 120 to 130 degrees.  In regard to the left knee, apprehension test was negative and the ligaments were described as stable, with negative McMurray and drawer tests.  Left knee range of motion was from 0 to 140 degrees with a complaint of pain in front of the knee during the entire range of motion.  X-ray studies of both knees appeared radiologically normal.  Bone scan of both knees was suggestive of possible mild early arthritis involving both knees. MRI of the right knee revealed a mild cartilaginous abnormality, which was most likely related to degenerative changes, and a small joint effusion. MRI of the left knee also revealed a small joint effusion.  

The diagnosis was subjective complaint of pain in both knees, right more than left.  The examiner commented that, currently, there was no evidence of instability of either knee and no clinical evidence of impairment of function.  Radiologically, there was evidence of mild degenerative changes.  The examiner added that there was no evidence of subluxation or lateral instability in either knee, nor was there any evidence of functional loss, and range of motion was satisfactory.  While the Veteran had complaints of pain towards the end of the range of motion, the examiner did not see any evidence of weakened movement, excess fatigability, or incoordination.  

The Veteran's knees were evaluated by a private physician, Dr. S.T.M., in September 2001.  The Veteran indicated that he injured his back and right knee in a May 2001 motor vehicle accident.  (He did not reveal this detail to the August 2001 VA` examiner).  He added that he had giving way in the right knee if he did not wear knee support.  Examination revealed significant bowed legs.  There was 1+ crepitus in both knees with full flexion and extension.  There was no effusion or swelling, and ligaments were intact.  Pivot shift, Lachman's, and McMurray's tests were all negative.  The physician recommended against kneeling and squatting on a repetitive basis, but opined that the Veteran could likely return to work.  

An October 2001 record of VA treatment reflects no effusion, crepitus, or laxity in the knees.  There was slight limitation of motion to flexion, but no limitation of motion to extension.  The assessment was bilateral knee pain, right greater than left. Examination of the right knee the following month revealed range of motion from 0 to 140 degrees, with guarding.  There was pain with valgus stress, but none with varus stress.  There was no effusion.  The assessment was right knee pain.  A December 2001 record of VA treatment notes that there was normal range of motion and no effusion in regard to the knees.  The physician noted that knee X-ray was normal.  The assessment was arthralgia, unknown etiology.  In August 2002, examination of the right knee revealed crepitus and pain on palpation and extension.  Examination of the extremities was negative for effusion.  The pertinent assessment was bilateral knee pain and arthritis secondary to twisting injury in service.  A September 2002 rheumatology note reflects that there was exquisite tenderness to mild palpation or any movement of the right knee.  The physician noted that the Veteran had been seen by orthopedics, who had checked an X-ray and MRI which were negative.  The assessment was right knee chronic pain.  A February 2003 primary care note indicates that the Veteran had an MRI and bone scan showing "mild arthritis" and an effusion to the knee.  

VA vocational rehabilitation records reflect that, during an April 2005 rehabilitation needs inventory, the Veteran reported that sometimes his knee would "hurt so bad [he] just want to cut it off" but that he would take time out and then get back working.  In an April 2005 medical examination for a commercial driver fitness determination, the Veteran denied any missing or impaired hand, arm, foot, leg, finger, or toe.  Examination of the extremities and musculoskeletal system was normal.  The examiner indicated that the Veteran met the federal standards for a 2-year certificate under 49 C.F.R. §391.41 (qualified to drive a commercial motor vehicle).  On the examination it was indicated that the Veteran possessed the "mobility and strength in lower limb to operate the pedals properly."  An October 2005 vocational rehabilitation record reflects that the Veteran's knees were giving him some problems with his job, but that he had received a brace and was going to stick with his job.  

Records of VA treatment reflect that, during treatment in June 2005, there was no effusion or laxity of the knees.  In June 2006, the Veteran reported that he was walking and his right knee gave out.  On examination, there was right knee swelling.  Drawer test, McMurray's sign, and Lachman's test were negative.  The assessment was right knee swelling.  An X-ray study of the right knee revealed mild narrowing of the medial joint compartment, with no acute bony fractures or dislocation, and no suggestion of sizable joint effusion.  Right knee range of motion was normal during treatment in October 2008.  In November 2008, the Veteran described occasional popping in the right knee, but denied locking and stated that his knee had not given out since 1994.  On examination of the right knee, there was no effusion or crepitus, although there was medial and lateral laxity.  Range of motion of the right knee was from 5 to 100 degrees.  The impression was bilateral knee pain secondary to degenerative joint disease.  

SSA records include an October 2006 examination by Dr. C.S-L.  The report of this examination reflects that the Veteran had a cane which he did not use during the examination, but that he wore a hinged brace on the right knee.  Range of motion testing of revealed right knee flexion from 0 to 130 degrees and left knee flexion from 0 to 150 degrees.  The pertinent impression was right knee pain.  The physician opined that the Veteran had probable degenerative joint disease of the right knee.  

In a Residual Functional Capacity Examination performed in November 2006 for SSA, the examiner commented that "X-ray shows mild OA of the right knee.  Statements are credible, but allegations of decreased function do not match objective evidence."

The SSA records reflect that the Veteran received treatment at the Detroit Medical Center following a September 2007 accident in which he was hit by a motor vehicle while riding a motorcycle.  The emergency department record reflects that the Veteran was unable to flex the left knee secondary to pain in the left hip.  The assessment was left intertrochanteric femur fracture.  An X-ray study of the left knee revealed normal osseous structures and joint alignment.  There was no effusion and the soft tissues were otherwise unremarkable.  Range of motion testing performed during a January 2008 private medical examination revealed right knee flexion from 0 to 140 degrees and left knee flexion from 0 to 150 degrees.   

The Veteran was afforded a VA joints examination in October 2008.  He complained of pain in the knees but denied instability and stated repetitive motion caused increased pain without additional loss of motion.  He reported that his activities of daily living were limited due to his knees, and, despite medication, his pain was getting worse.  On examination, there was very mild varus deformity in both sides.  Alignment of both knees was normal, with no swelling or effusion.  Patellar position was normal in each knee, and there was no crepitation on movement.  Ligaments were stable in each knee.  A surgical scar from arthroscopic surgery was noted on the right knee.  Range of motion of the right knee was 0 to 140 degrees, with a complaint of pain at the end of motion.  Range of motion of the left knee was 0 to 140 degrees without any complaints.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joints.  X-ray studies of both knees were described as normal and the examiner commented that there was no evidence of arthritic changes on these X-rays.  The diagnoses were status-post arthroscopic surgery, right knee, without evidence of posttraumatic arthritis.  No evidence of patellofemoral malaligment, and normal left knee without any pathology.  Review of the X-ray studies performed in conjunction with this VA examination reflect that, routine views of the right knee revealed narrowing of the medial femorotibial and femoropatellar bands, indicating early degenerative change.  There was also prominence of suprapatellar fat, suggesting some degree of effusion.  X-ray study of the left knee revealed narrowing of the patellofemoral joint, indicating osteoarthritis.  

The physician commented that there were no significant objective manifestations of pain on motion.  She added that the only speculation she could make about the August and September 2001 findings is that there was a temporary development of crepitus and joint effusion, noting that such findings were resolved, and each knee was currently asymptomatic.  She added that there was no evidence of instability.  She indicated that, while there was a history of right knee surgery, whatever impairment of function that was triggered at that time had been corrected and, functionally, the knee joint was satisfactory.  She concluded by stating that there was no impairment of daily occupational activities due to the Veteran's complaints regarding the knees.  

Records of VA treatment reflect that, on examination in January 2009, there was mild decreased range of motion in the right knee.  However, during treatment the following week, examination of the knees revealed normal range of motion and no swelling, although there was mild crepitation on the right.  The physician noted that X-ray of the knees showed mild degenerative joint disease.  The Veteran's right knee was evaluated during VA treatment in March 2009.  The nurse practitioner noted that the Veteran had an MRI of the right knee in January 2009, which revealed a small Baker's cyst but was otherwise unremarkable.  Examination of the right knee revealed that the knee was in a brace, with range of motion from 10 to 90 degrees.  There was no crepitus, swelling, or effusion.  The pertinent impression was right knee pain.  The Veteran underwent right knee arthroscopic lateral meniscectomy in April 2009.  A physical therapy consult three days later reflects range of motion of the bilateral lower extremities within functional limits, except for guarded motion in the left hip.  During follow-up later that month, range of motion of the right knee was from 0 to 120 degrees.  There was no crepitus and the right knee incisions were described as well-healed with no signs or symptoms of infection.  Right knee range of motion was normal during outpatient treatment four days later.  

A June 2009 VA physical therapy consultation regarding the right knee reflects a diagnosis of osteoarthritis.  On examination of the right knee, there was muscle weakness in the right lower extremity, but there was no muscle atrophy, genu recurvatum, or swelling of the right knee.  Range of motion of the bilateral lower extremities was within functional limits.  The assessment was muscle weakness to the right knee muscles and laxity of the right medial collateral ligament (MCL) and anterior cruciate ligament (ACL).  The following month, the Veteran underwent physical therapy for left knee osteoarthritis.  A September 2009 record of VA treatment reflects a mild decrease in left knee range of motion.  

During the September 2009 hearing, in regard to his right knee, the Veteran described pain and swelling all the time.  In regard to his left knee, the Veteran described occasional pain.  He added that he had too much laxity in his knees, and they felt unstable.

An April 2010 record of VA treatment reflects normal range of motion in the right knee with no swelling.  The assessment was right knee pain.  The plan was to repeat X-ray, reconsult orthopedics, and continue physical therapy.  A May 2010 orthopedic clinic note reflects that X-rays of the right knee were negative for fracture, with adequate joint space.  The examination report states "0115" (presumably, right knee range of motion from 0 to 115 degrees), there was no effusion, but there was anterior knee pain with squatting. 

The Veteran's knees were most recently evaluated during an August 2010 VA examination.  The Veteran described occasional sharp pain in both knees, mostly on the right, but sometimes worse on the left.  Repetitive motion increased the pain without any additional loss of motion.  He used a right-sided knee brace and stated that his activities of daily living were limited and his work was affected.  He denied instability of the knee joints.  The physician noted that the Veteran was in a motorcycle accident in 2007 in which he sustained an injury to his left hip.  The physician noted that the Veteran's knees became more painful following this accident.  

On examination of the knees there was minimal varus deformity on both sides with no swelling or effusion.  Ligaments were stable.  McMurray, drawer, and Lachman tests were negative.  Measuring with a goniometer, range of motion of both the right and left knees was 0 to 140 degrees.  The Veteran complained of pain on the right side, but not the left.  The physician noted that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joints.  The physician reviewed an April 2010 X-ray study of the right knee, which reflected that the knee appeared normal, with minimal narrowing of the medial side.  The examiner added that X-ray of the left knee was also normal with minimal narrowing on the medial side.  There was no evidence of patellofemoral malalignment or any degenerative arthritis in the joints.  The diagnosis was normal right and left knees with history of arthroscopic surgery on the right side.  The physician added that there was no instability, posttraumatic arthritis, chondromalacia, or patellofemoral dysfunction, and range of motion was full.  The physician concluded by opining that there was no impairment of daily occupational activities due to the Veteran's complaints regarding his knees, adding that the Veteran was employable as far as his knees were concerned, as there was no interference in his ability to engage in employment in regard to his knees.  

Right and Left Knee - Prior to August 23, 2001

The aforementioned evidence reflects that the medical evidence provides no basis for assignment of a compensable rating for either the right or left knee disability prior to August 23, 2001.  In this regard, while the Veteran has reported limitation of motion in the knees, there were no objective findings regarding the knees during VA treatment in September 2000 and there was full range of motion of the right knee during VA treatment in December 2000.  Even factoring in the Veteran's subjective complaints of pain per the Court's holding in DeLuca and 38 C.F.R. §§ 4.40 and 4.45, there is simply no medical evidence of flexion limited to 45 degrees or extension limited to 10 degrees in either knee, as required for a compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.   

The Board also notes that the Veteran has described instability in his knees, as reflected in the March 2000 statement from his representative.  Nevertheless, there is no objective evidence of lateral instability or recurrent subluxation during the period in question.  Rather, examination during VA treatment in September 2000 specifically revealed no ligament instability.  Notably, the Veteran himself denied giving way of the knees during that treatment.  Accordingly, compensable ratings for either the right or left knee, pursuant to Diagnostic Code 5257, are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

In addition, there is simply no medical evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint, in either knee, as required for a compensable rating pursuant to Diagnostic Code 5258.  Rather, the September 2000 record of VA treatment reflects no effusion in the knees, and the December 2000 record of VA treatment reflects no effusion in regard to the right knee.  Accordingly, compensable ratings for either the right or left knee, pursuant to Diagnostic Code 5258, are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.   
The Board has considered the May 2000 impression of degenerative joint disease of the knee; however, prior to August 23, 2001, there is simply no X-ray evidence of arthritis in the knees.  A compensable evaluation for arthritis requires X-ray evidence of that condition. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Significantly, a January 1997 record of VA treatment reflects that X-ray of the right knee was negative for osteoarthritis and a January 1999 VA examination report reflects that X-rays of the right knee were normal, without abnormality.  The January 1999 VA examination report also noted that a January 1999 MRI of both knees revealed minimal joint effusions of the bilateral knees, slightly more on the right side.  There was very minimal hyperintensity in the bilateral anterior horn of the right lateral meniscus, possibly due to an old tear or minimal substance, intra substance, degeneration should be considered.  Otherwise, the MRI was unremarkable.  The diagnoses following VA examination in January 1999 included subjective complaint of knee pain, right and left, no evidence of articular pathology, including cartilage or ligaments; patellar femoral relationship is normal.  Accordingly, in the absence of radiological evidence of arthritis in either knee, prior to August 23, 2001, there is no basis for assignment of a compensable rating for either knee pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Moreover, no other potentially applicable diagnostic code provides a basis for assignment of a compensable rating for either the right or left knee prior to August 23, 2001.  As it is neither contended nor shown that the right or left knee disability involves ankylosis, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, rating of the disabilities under the Diagnostic Codes evaluating these disabilities is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263.

Under these circumstances, the Board finds that the record presents no basis for assignment of a compensable rating for either the right or left knee, prior to August 23, 2001, under the applicable rating criteria.

Right and Left Knee - Since August 23, 2001

The Board notes that, since August 23, 2001, there is conflicting medical evidence of record regarding arthritis in the knees.  On VA examination on August 23, 2001, the examiner opined that, radiologically, there was evidence of mild degenerative changes in the knees.  While this same examiner indicated that X-ray studies of both knees were radiologically normal, he indicated that bone scan of both knees was suggestive of possible mild early arthritis and MRI of the right knee revealed a mild cartilaginous abnormality which was most likely related to degenerative changes.  A December 2001 record of VA treatment reflects that knee X-ray was normal.  The assessment following VA treatment in August 2002 was bilateral knee pain and arthritis secondary to twisting injury in service.  While, during examination of the right knee the following month, X-ray and MRI were described as negative, during VA treatment for the bilateral knees in February 2003, the Physician Assistant stated that the Veteran had an MRI and bone scan showing "mild arthritis."  SSA records include a November 2006 Residual Physical Functional Capacity Assessment in which the physician indicated that X-ray studies revealed mild osteoarthritis of the right knee, adding that the June 2006 VA X-ray revealed mild narrowing at the medial joint compartment.  While the October 2008 VA examiner stated that X-ray studies of both knees were normal, review of the X-ray studies themselves reflects that they indicated early degenerative change in the right knee and osteoarthritis in the left knee.  In addition, a January 2009 record of VA treatment includes the physician's finding that X-ray of the knees showed mild degenerative joint disease.  Records of VA physical therapy treatment in June and July 2009 reflect diagnoses of osteoarthritis in the right and left knees, respectively.  Most recently, the August 2010 VA examiner opined that X-ray studies of both knees appeared normal, with no evidence of any degenerative arthritis in the joints.  

Despite the conflicting evidence of record, the Board finds that, in light of the findings of degenerative changes and arthritis in the right and left knees, and resolving all reasonable doubt in the Veteran's favor, the Board finds that there is arthritis in each knee, established by radiological evidence.  While the X-ray performed in conjunction with the August 23, 2001 VA examination was radiologically normal, in light of the findings on bone scan and MRI, and, the examiner's opinion that, radiologically, there was evidence of mild degenerative changes, the Board finds that this VA examination constitutes the first radiological evidence of arthritis in the knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The conclusion that there is arthritis in each knee is bolstered by the February 2003 VA treatment record, in which the Physician Assistant commented that MRI and bone scan revealed "mild arthritis", the November 2006 SSA record, in which the physician indicated that X-ray study revealed mild osteoarthritis of the right knee, the October 2008 VA X-ray reports, indicating early degenerative change in the right knee and osteoarthritis in the left knee, and the January 2009 record of VA treatment, in which the physician stated that X-ray of the knees revealed mild degenerative joint disease.  

In light of the Veteran's complaints of pain, and the findings of pain on range of motion testing during the August 2001 VA examination, the Board finds that a 10 percent rating for each knee is warranted, effective from the date of this VA examination.  See 38 C.F.R. § 4.59; Lichtenfels, 1 Vet. App. at 488 (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).  

The Board has considered the fact that, while there was a complaint of pain at the end of range of motion testing of the right knee, there was no complaint during range of motion testing of the left knee during the October 2008 VA examination, and the examiner commented that there were no significant objective manifestations of pain on motion.  In addition, the most recent VA examination reflects pain on range of motion testing of the right knee, but not the left.  Nevertheless, the evidence during the period in question reflects that the Veteran has repeatedly described pain in the knees.  During both the October 2008 and the most recent VA examination, he described increased pain in the knees with repetitive motion, although he acknowledged that repetitive motion did not cause additional loss of motion.  The Veteran is competent to report pain, and the Board finds such report credible.  Accordingly, based on his complaints of pain on motion, coupled with the radiological evidence of degenerative changes in the knees, and resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating for each knee is warranted, from August 23, 2001.  
The Board finds, however, that the medical evidence since August 23, 2001 does not provide a basis for assignment of ratings in excess of 10 percent for either knee.  In this regard, while an October 2001 record of VA treatment indicated slight limitation of motion to flexion of the knees, a January 2009 record of VA treatment indicated mild decreased range of motion in the right knee, and a September 2009 record of VA treatment indicated a mild decrease in left knee range of motion, there is simply no evidence of flexion limited to 30 degrees or extension limited to 15 degrees, as required for ratings in excess of 10 percent.  Rather, during the period in question, right knee flexion has been limited to no less than 90 degrees with extension to no less than 10 degrees (as reflected during VA treatment in March 2009). The only findings regarding decreased range of motion in regard to the left knee are the October 2001 and September 2009 records of VA treatment discussed above.  The Board has considered the September 2007 record of treatment reflecting that the Veteran was unable to flex his left knee; however, this was attributed to pain in the left hip (which was fractured in an accident that day), as opposed to the knee itself.  For these reasons, the Board finds that the pertinent evidence demonstrates that neither the right nor left knee disability has resulted in limitation of extension and/or flexion so as to warrant a rating in excess of 10 percent since August 23, 2001, to include separate compensable evaluations for leg flexion and extension, as indicated by VAOPGCPREC 9-2004.

In reaching these conclusions, the Board has considered the Veteran's functional impairment due to pain and other factors.  However, as discussed above, 10 percent ratings for each knee are warranted based on painful motion and arthritis.  As the10 percent ratings assigned herein take into account functional loss due to pain and other factors, and, given the minimal objective findings in regard to each knee, no higher rating on this basis is warranted.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.

In addition, while a November 2008 record of VA treatment reflects medial and lateral laxity in the right knee and a June 2009 record of VA treatment includes a finding of laxity of the right MCL and ACL, there was no evidence of instability on VA examination in August 2001, there was no laxity of the knees during VA treatment in October 2001 and June 2005, and knee ligaments were described as stable on VA examinations in October 2008 and August 2010.  Notably, the Veteran himself denied instability of the knee joints during the October 2008 and August 2010 VA examinations.  Accordingly, as the weight of the evidence is against a finding moderate recurrent subluxation or lateral instability, ratings in excess of 10 percent for either the right or left knee, pursuant to Diagnostic Code 5257, are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

Furthermore, while the MRI studies performed in conjunction with the August 2001 VA examination revealed a small joint effusion in each knee, and an October 2008 X-ray of the right knee suggested some degree of effusion, there is simply no medical evidence of dislocated semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, in either knee, since August 23, 2001 as required for a compensable rating pursuant to Diagnostic Code 5258.  Rather, there was no effusion of the knees during private treatment in September 2001, during VA treatment in October 2001, December 2001, August 2002, and June 2005, or on VA examination in October 2008 or August 2010.  Significantly, the October 2008 VA examiner commented that the only finding she could make regarding the August and September 2001 findings was that there was a temporary development of crepitus and joint effusion, and that such findings were resolved in each knee.  Moreover, the Veteran denied locking in the right knee during VA treatment in November 2008.  Accordingly, separate compensable ratings for either the right or left knee, pursuant to Diagnostic Code 5258, are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.   

In addition, the Board notes that Diagnostic Code 5259 provides a maximum rating of 10 percent for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  While the Veteran underwent right knee arthroscopic lateral meniscectomy in April 2009, and is symptomatic, his symptom of painful motion is being separately evaluated.  It would be inappropriate pyramiding to evaluate the same symptom separately under Diagnostic Code 5259. See 38 C.F.R. § 4.14.

Moreover, no other potentially applicable diagnostic code provides a basis for assignment of a rating in excess of 10 percent for either the right or left knee since August 23, 2001.  As it is neither contended nor shown that the right or left knee disability involves ankylosis, impairment of the tibia and fibula, or genu recurvatum, rating of the disabilities under the Diagnostic Codes evaluating these disabilities is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

The Board has also considered whether the Veteran is entitled to a separate evaluation for right knee scarring.  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, as the right knee scars have not been described as painful, and have not been found to be unstable, cause limitation of motion, exceed 144 square inches, or to be deep and exceed 6 square inches, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118 (2010).  

Under these circumstances, the Board finds that a 10 percent rating is warranted for the right and left knee disabilities, from August 23, 2001, but that the record presents no basis for assignment of a rating in excess of 10 percent for either the right or left knee, since August 23, 2001, under the applicable rating criteria.

Both Periods

For all the foregoing reasons, 10 percent ratings, but no higher, for the Veteran's right and left knee disabilities, are warranted from August 23, 2001.  The criteria for compensable ratings, prior to August 23, 2001, have not been met.  In so deciding, the Board has deemed the Veteran's reports of pain, limitation of motion and instability in the knees as competent and credible evidence in support of his claims.  As discussed above, increased ratings are being granted herein based on complaints of pain.  However, in regard to the reports of instability and limitation of motion, the Board places greater probative weight to the clinical findings of VA physicians, who have greater expertise, training and precision than the Veteran in evaluating the nature and extent of his right and left knee disabilities.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, under either period for consideration, the right or left knee disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 21 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) aff'd sub. nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this particular case, the Board finds that there is no objective evidence that the disability picture presented in regard to either knee is exceptional or that schedular criteria are inadequate.  It is therefore unnecessary to reach the question of whether either disability causes marked interference with employment or frequent periods of hospitalization.  But even assuming for the sake of argument that the second prong of Thun were to apply, there is no objective showing that either the right or left knee disability, alone, results in marked interference with employment.  In this regard, SSA records reflect that the Veteran himself indicated that he was unable to work due to his broken left hip and right knee pain.  In his January 2010 VA Form 21-8940, the Veteran stated that he could not work because of his migraine headaches and knees, and added that, in addition to his knees being damaged, his left hip was damaged, which made it very difficult to handle a mower.  During VA examination to evaluate his migraine headaches in August 2010, the Veteran himself stated that he had not been working since 2007 mainly because of his frequent migraine headaches and knee problems.  There also is no objective evidence that either the right or left knee disability has warranted frequent periods of hospitalization, or that either disability has otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for extra-schedular consideration is not in order.

The Board has resolved reasonable doubt the Veteran's favor in determining that 10 percent ratings are warranted for the right and left knee disabilities, from August 23, 2001, but finds that the preponderance of the evidence is against assignment of compensable ratings during the period from January 1, 2000 to August 23, 2001, or ratings greater than 10 percent after August 23, 2001.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Migraine Headaches

Historically, in a March 1997 rating decision, the RO granted service connection and assigned a 30 percent rating for headaches.  In January 1999, the Veteran filed a claim for an increased rating.  In the January 2000 rating decision, the RO continued the 30 percent rating.  In March 2009, the RO granted an increased, 50 percent, rating, effective June 9, 2005.  

The following rating criteria are applicable in evaluating the Veteran's service-connected migraine headaches.

8100
Migraine:
Rating

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50

With characteristic prostrating attacks occurring on an average once a month over last several months
30

With characteristic prostrating attacks averaging one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

During the July 1999 DRO hearing, the Veteran reported that he had two or four headaches a month, sometimes more depending on his sleeping condition, and that they lasted two to three days (see transcript, page 4).

On VA examination in November 1999, the Veteran described headaches occurring twice per week and lasting up to three days.  He indicated that he experienced photophobia and phonophobia, with no nausea, vomiting, dizziness, or loss of consciousness.  He reported that he took no medications for his headaches and added that he could not work when the headache was severe.  The diagnosis was migraine syndrome.  In a December 1999 addendum, the examiner added that the severe headache was irregular in frequency, and prevented him from working three to four times per month, although he was not currently employed.  

In his February 2000 substantive appeal, the Veteran stated that he sometimes had headaches more frequently than two to four times per month, as he sometimes had seven to eight headache attacks during a month.  In a March 2000 statement submitted with his VA Form 646, the Veteran's representative indicated that the Veteran had headaches which affected his vision and caused nauseousness.  

During the March 2001 hearing before the undersigned Veterans' Law Judge, the Veteran testified that he had severe headaches five or six times a month, with each headache lasting 2 to 3 days, during which time he would sleep and basically stay indoors.   He added that the only time he had gone to the hospital for headaches was during service (see transcript, pages 4, 16).

Records of VA treatment from January 1997 to August 2010 include complaints regarding and treatment for migraine headaches.  During treatment in May 2001, the Veteran described migraine headaches 13 times per month.  

On VA examination in August 2001, the Veteran described headaches occurring two to three times per week, and lasting 24 to 60 hours.  He reported that he took no medication for his headaches and added that he was unable to work with the headaches.  The diagnosis was migraine.  

During VA treatment in March 2004, the Veteran described migraine headaches about once a week, which were not helped by medication.  In September 2004, he described occasional migraines relieved by medication.  

VA vocational rehabilitation records reflect that, in an April 2005 rehabilitation needs inventory, the Veteran reported that sometimes his migraines were so severe he could not focus, but that he would take time out and then get back working.  During counseling in April 2005, the Veteran reported that he had migraines two to three times a week, but that he could function after some rest.  In an April 2005 medical examination for a commercial driver fitness determination, the Veteran denied any head or brain injuries, disorders, or illnesses.  The examiner indicated that the Veteran met the federal standards for a 2-year certificate under 49 C.F.R. §391.41 (qualified to drive a commercial motor vehicle).  

On VA examination on June 9, 2005, the Veteran described left temporal or generalized headaches, which were mostly pressure-like, lasting up to three days, but averaging two days, and occurring eight or nine times per month.  He indicated that, in a month, six were severe, meaning that there was photophobia, phonophobia, and nausea accompanying the headache.  He reported that he took no medication for his headaches, and added that, at times, he was unable to work with his severe headache.  The Veteran stated that he was currently employed as a truck driver.  The diagnosis was migraine by history, with no neurological abnormality on examination.  

During VA treatment in September 2005, the Veteran described migraine headaches at least two to three times a week, for which Aleve provided some relief.  During treatment in May 2009, he again described headaches occurring two to three times a week, lasting one to three days.  He stated that the only relief he got was from a dark room and sleep, as no medications provided pain relief.  MRI of the brain was essentially normal.    

During the September 2009 hearing before the undersigned Veterans' Law Judge, the Veteran testified that he had migraine headaches twice a week, sometimes lasting three days (see transcript, page 50)..  

During VA treatment in August 2010, the Veteran indicated that his headaches occurred once or twice a week, sometimes less often.  The assessment was migraine headaches.  

The Veteran's migraine headaches were most recently evaluated during an August 2010 VA examination.  The examiner acknowledged review of the claims file, and specifically indicated review of the June 2005 VA examination report.  The examiner noted that, during the June 2005 examination, the Veteran reported that, at times, he was able to work with his severe headaches.  In describing his current symptoms, the Veteran reported migraine headaches two to three times per month for the past two to three years.  He later described headaches three times a week on average for the last three years, each time lasting for one to one and a half days.  He added that, while he was working in an environmental plant (with chemicals) from 2002 to 2006, he used to have headaches once a week with more intensity, lasting four to five days at a time.  He stated that he had not been working since 2007, mainly because of his frequent migraine headaches and knee problems.  He added that, while he was working, he used to work most of the days with the headaches, by taking medication, because he was afraid of losing his job if he took off frequently.  He added that he never took off of work frequently or used sick leave as recommended by his doctors.  He denied major incapacitating episodes or flare-ups at that time, requiring prolonged bedrest or hospitalization.  

The examiner noted that the Veteran had been tried on several medications for his headaches and was getting some improvement from his current medication.  He described his current headaches as severe, throbbing, and excruciating, with associated nausea, blurring of vision, photophobia, and occasional vomiting.  He reported that he could do his daily routine simple activities.  He denied major incapacitating episodes or flare-ups.  The examiner noted that there were no frequent emergency room visits or hospitalizations for headaches.  A March 2009 MRI of the brain revealed no intracranial hemorrhage or territorial infarction.  The diagnosis following examination was migraine headaches by history.  The examiner noted that current examination revealed no focal neurological deficits or abnormalities.  The physician opined that migraine headaches were not likely preventing the Veteran from doing his daily routine activities and sedentary jobs.  The physician added that there was no documentation of very frequent completely prostrating and prolonged migraine headaches producing severe economic inadaptability prior to June 9, 2005, as per available records in the claims file.  

The aforementioned evidence reflects that the medical evidence provides no basis for assignment of a rating in excess of 30 percent for migraine headaches, prior to June 9, 2005.  In this regard, while the Veteran has described very frequent migraine headaches, as often as 13 times a month during this period, the evidence simply does not reflect very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to June 9, 2005.  Although, during VA examination in August 2001, the Veteran reported that he was unable to work with his headaches, which occurred two to three times per week and lasted for 24 to 60 hours, the record reflects that the Veteran maintained employment from at least 2002 to 2005.  In this regard, while, in his February 1999 VA Form 21-8940, the Veteran reported that he had worked from May 1998 to October 1998 as a cook in a hotel and, during the March 2001 hearing, he indicated that he left his job as a hotel cook in October 1999, and had looked for other jobs since, without success, SSA records reflect that, in July 2006, the Veteran described full-time employment from 1999 to 2004 as a plant supervisor and from May 2004 to October 2005 as a truck driver.  In October 2007, he described full-time employment as a plant supervisor from January 2000 to December 2004 and as a lawn keeper from January 2005 to September 2007.  In a January 2010 VA Form 21-8940, the Veteran reported that he worked full-time in a waste and water treatment facility from 2000 to 2004, and that he worked 24 hours a week as a truck driver, from 2004 to 2005, and 32 hours a week in lawn care, from July 2003 to September 2007.  

Thus, the Veteran's own descriptions of his work history reflect that he maintained employment from 1999 or 2000 to 2007.  The Board has considered the fact that a VA Form 21-4192 from Comprehensive Environmental Services reflects that the Veteran was a full-time employee from March 2002 to October 2004.  While this form is not signed, even assuming, arguendo, that the Veteran did not begin employment at that facility until March 2002 (and, therefore, was unemployed during the period prior to March 2002), an increased rating prior to June 9, 2005 would not be warranted.  

In this regard, while the evidence establishes that the Veteran has experienced periods of very frequent migraine headaches prior to June 9, 2005, the evidence simply does not reflect that such headaches are completely prostrating and prolonged and productive of severe economic inadaptability.  In a December 1999 addendum to the VA November 1999 VA examination report, the physician stated that the Veteran's migraine headaches prevented him from working only three to four times per month.  Notably, during VA treatment in September 2004, the Veteran described his migraine headaches as only occasional and indicated that they were relieved by medication.  Vocational rehabilitation records reflect that, in April 2005, the Veteran reported that sometimes his migraines were so severe that he could not focus, but that he would take time out and then get back to working.  In the same month, he reported that he had migraine headaches two to three times a week, but could function after some rest.  Notably, the Veteran himself stated during the August 2010 VA examination that, while he had been working, he used to work most days by taking medication, adding that he never took off work frequently.  Moreover, the physician who performed the August 2010 VA examination reviewed the claims file and stated that there was no documentation of very frequent completely prostrating and prolonged migraine headaches producing severe economic inadaptability prior to June 9, 2005.  Accordingly, the Board finds that the criteria for an increased rating, prior to June 9, 2005, are not met.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

While the Veteran is competent to report his headache symptomatology, the objective evidence of record fails to reflect that the frequency and severity of migraine headaches have been productive of severe economic inadaptability.  Thus, absent evidence of severe economic inadaptability due to migraine headaches, a basis for granting a rating in excess of 30 percent has not been presented.

In regard to the claim for a rating in excess of 50 percent for migraine headaches, from June 9, 2005, the Board notes that the Veteran is already in receipt of the maximum schedular disability rating pursuant to Diagnostic Code 8100. Consequently, no higher schedular rating is available after June 9, 2005.

Additionally, the Board finds that there is no showing that, during either the period prior to or since June 9, 2005, migraine headaches have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  The Board finds that there is no objective evidence that the disability picture presented in regard to migraine headaches is exceptional or that the schedular criteria are inadequate.  It is therefore unnecessary to reach the question of whether this disability causes marked interference with employment or frequent periods of hospitalization.  

Moreover, even assuming, arguendo, that the disability picture in regard to migraine headaches were found to be exceptional, or the schedular criteria were determined to be inadequate, there is no objective showing that migraine headaches, alone, result in marked interference with employment either prior to or since June 9, 2005.  In this regard, as noted above, during the March 2001 hearing, the Veteran reported that he left his job as a hotel cook because of his headaches and knees and SSA records reflect that the Veteran indicated that he was unable to work due to his broken left hip and right knee pain.  In his January 2010 VA Form 21-8940, the Veteran stated that he could not work because of his migraine headaches and knees.  Significantly, during the August 2010 VA examination the Veteran himself stated that he had not been working since 2007 mainly because of his frequent migraine headaches and knee problems.  There also is no objective evidence that migraine headaches have warranted frequent periods of hospitalization, or have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for extra-schedular consideration is not in order.

For all the foregoing reasons, there is no basis for further staged rating of migraine headaches, pursuant to Hart, and the claim for increased ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine.  The Board finds, however, that the preponderance of the evidence is against assignment of any higher rating either prior to or since June 9, 2005, in regard to migraine headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Law and Regulations - TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Factual Background and Analysis

During VA examination to evaluate his knees in January 1999, the Veteran indicated that he had not worked for the past two months due to his knee condition; however, examination revealed no evidence of disability about the knees.  In his February 1999 VA Form 21-8940, the Veteran reported that he had worked from May 1998 to October 1998 as a cook in a hotel.  He indicated that he completed high school and one year of college.  During the July 1999 DRO hearing, the Veteran testified that he had to leave his employment as a hotel cook because of his knees.  During the March 2001 hearing, the Veteran indicated that he left his job as a hotel cook because of his headaches and knees.  He added that he consulted with the chef, who stated that, because he was also a full-time student at the community college, if his knees were bad, he should just go to school and try something else, so, he left his job.  He indicated that he left that job in October 1999, and had looked for other jobs since, without success.  

As discussed above, while the Veteran has described full-time employment from 1999 or 2000 until September 2007, a VA Form 21-4192 reflects that the Veteran was a full-time employee at from Comprehensive Environmental Services from March 2002 to October 2004, suggesting that the Veteran was possibly unemployed from October 1998 to March 2002.  A VA Form 21-4192 received in May 2010 reflects that the Veteran worked for Werner Enterprises from March to May 2005.  VA vocational rehabilitation records reflect that the Veteran completed full-time Truck Driver Training School in April and May 2005.  A May 2005 letter from R.E.I. indicated that the Veteran was currently employed in a full-time permanent position as a driver.  The record reflects that the Veteran remained employed in October 2005.  

SSA records include a February 2008 Residual Functional Capacity Assessment which reflects that the Veteran could occasionally lift and/or carry 50 pounds, could frequently lift and/or carry 25 pounds, could stand and/or walk or sit about six hours in an eight hour workday, and had unlimited ability to push and/or pull.  A June 2009 SSA decision, in which the Veteran was denied Social Security disability benefits and supplemental security income, reflects that the Administrative Law Judge asked a vocational expert whether jobs existed in the national economy for an individual with the Veteran's age, education, work experience, and residual functional capacity, and the vocational expert testified that, given all of these factors, the Veteran would be able to perform occupations which were located in the local economy.  

The Veteran is service-connected for a right knee disability (rated 20 percent disabling from November 16, 1996, 0 percent disabling from January 1, 2000, and 10 percent disabling from August 23, 2001), a left knee disability (rated 10 percent disabling from November 16, 1996, 0 percent disabling form January 1, 2000, and 10 percent disabling from August 23, 2001), migraine headaches (rated 30 percent disabling from November 16, 1996 and 50 percent disabling from June 9, 2005), and pseudofolliculitis barbae, and residual scars of lacerations of the right foot and right thumb (each rated 0 percent disabling).  The combined disability rating prior to January 1, 2000 was 50 percent.  The combined disability rating from January 1, 2000 to August 23, 2001 was 30 percent.  The combined disability rating from August 23, 2001 to June 9, 2005 was 40 percent.  The combined disability rating from June 9, 2005 is 60 percent.  See 38 C.F.R. § 4.25.  Accordingly, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.
 
Nevertheless, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the Veteran is unemployable due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in this Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose, 4 Vet. App. at 363.  

The Veteran contends that he is unemployable due to his service-connected disabilities; as discussed above, the record reflects that the Veteran has maintained employment for a significant amount of time since his claim for a TDIU (at least from March 2002 to September 2007).  In any event, there is simply no indication that the Veteran's service-connected disabilities, alone, preclude him from obtaining employment consistent with his educational background.  

In this regard, an April 2005 vocational rehabilitation counseling record reflects that the Veteran had an employment handicap related to his disabilities, but that this was not considered serious, because he did not have a significant impairment in terms of his ability to prepare for, obtain, or retain employment consistent with his interests, aptitudes, and abilities.  SSA records reflect that the Veteran himself indicated that he was unable to work due to his broken left hip and right knee pain.  As noted above, in his January 2010 VA Form 21-8940, the Veteran indicated that he was unable to work due to his migraines and knees, but added that both his knees were damaged and his left hip was damaged, making it very hard to handle a mower. 
 
Significantly, the June 2009 denial of SSA benefits reflects that a vocational expert opined that the Veteran would be able to perform several occupations based on his age, education, work experience, and residual functional capacity.  Moreover, on VA examination of the knees in October 2008, the physician opined that there was no impairment of daily occupational activities due to the complaints regarding the knees.  On VA examination of the knees in August 2010, the physician opined that the Veteran was employable as far as his knees were concerned, as there was no interference in his ability to engage in employment in regard to his knees.  On VA neurological examination the same month, the physician opined that the Veteran's migraine headaches were not preventing him from doing sedentary jobs.   

While the Veteran testified in September 2009 that his skills required him to perform a pretty physical job, the record reflects that he has a high school education and has completed one year of college as well as truck driver training school.  There is no indication that the service-connected disabilities, alone, preclude the Veteran from obtaining sedentary employment consistent with his educational background.  

The Board accordingly finds the criteria for entitlement to a TDIU, to include consideration of extraschedular evaluation under 38 C.F.R. § 4.16(b), are not met.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable rating for a right knee disability, from January 1, 2000 to August 23, 2001, is denied.

Entitlement to 10 percent rating for a right knee disability, effective August 23, 2001, is allowed, subject to the legal authority governing the payment of VA compensation.  

Entitlement to a compensable rating for a left knee disability, from January 1, 2000 to August 23, 2001, is denied.

Entitlement to 10 percent rating for a left knee disability, effective August 23, 2001, is allowed, subject to the legal authority governing the payment of VA compensation.  

Entitlement to an increased rating for migraine headaches, rated 30 percent disabling prior to June 9, 2005 and 50 percent disabling effective that date, is denied.  

Entitlement to a TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


